899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard JANKOVIAK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1778.
United States Court of Appeals, Sixth Circuit.
April 6, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge*.
RYAN, Circuit Judge.


1
Plaintiff-appellant Leonard Jankoviak appeals the district court's order granting summary judgment for defendant and affirming the denial of social security disability benefits to plaintiff.


2
After carefully examining the record, we conclude that substantial evidence supports a finding that plaintiff was not disabled.  Therefore, we affirm the district court's judgment.

I.

3
Plaintiff applied for social security disability benefits, claiming disability because of diabetes, high blood pressure, heart trouble and arthritis.  His application was denied initially and upon reconsideration.  An Administrative Law Judge ("ALJ") found that claimant could perform his past relevant work as a sheet metal worker and so found plaintiff not disabled.  The Appeals Council denied plaintiff's request for review.


4
Plaintiff challenges the determination that there is substantial evidence to support the conclusion that he was not disabled.

II.

5
Plaintiff testified "that the fact that his legs were unreliable and tended to cramp and give out on him, made him fearful of falling and injuring himself in the course of his employment as a sheet metal worker."    To show his inability to work, plaintiff focused on problems with the pulses in his lower extremities and the necessity for increasing dosages of insulin to control his diabetes.  Plaintiff fails, however, to show a causal link between those claims and his alleged resultant inability to perform his past work.


6
Upon careful review of the record, we find substantial evidence to support the finding that plaintiff was disabled.  For the reasons stated by the district court, we AFFIRM the summary judgment in favor of defendant.



*
 The Honorable George C. Smith, United States District Judge for the Southern District of Ohio, sitting by designation